Citation Nr: 1712180	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-45 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	David G. Rogers, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972, including service in the Republic of Vietnam.  He died in July 2008.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Decatur, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death. 

In June 2013, the appellant testified at a Board hearing at the local RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Virtual VA electronic record.  

In a January 2015 decision, the Board denied service connection for the cause of the Veteran's death.  The Veteran appealed the January 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued a Memorandum Decision, vacating the Board decision and remanding the matter for further development consistent with the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In light of the Court Memorandum Decision and the Board's review of the record, further AOJ action on the claim is warranted.

Initially, the Board observes that additional private medical evidence has been submitted by the appellant that has not been considered by the AOJ.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In a February 2017 statement, the appellant's representative stated that the appellant did not wish to waive AOJ review of the additional evidence and requested that this case be returned to the AOJ for adjudication.  Accordingly, the appeal must be returned to the AOJ. 

Moreover, by way of background, the Veteran died in July 2008, at the age of 58.  His Certificate of Death lists the cause of death as shock secondary to bleed secondary to femoral catheter insertion due to end stage renal disease.  A private treatment record dated May 2001 from Central Atlanta Dialysis provides what appears to the first post-service treatment of the Veteran's kidneys.  Further, chest x-rays in 2006 and 2007 showed atherosclerotic calcifications present.  At the Board hearing, the appellant also testified that the Veteran had symptoms of coronary artery disease and ischemic heart disease before he died, which she believed contributed to his death.

The Board notes that the Veteran's personnel records show service in the Republic of Vietnam from January 1970 to December 1970.  Hence the Veteran is presumed to have been exposed to herbicides in service.  See 38 USCA § 1116(f) (West 2014).  VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service presumptive service connection for a disability or death is warranted for certain disorders although renal disease is not listed among the diseases presumed to be associated with Agent Orange exposure, ischemic heart disease is such a listed disorder 38 C F R § 3 309(e).

The Board previously requested a Veterans Health Administration (VHA) medical opinion, which was obtained in March 2014.  In a March 2014 report, Dr. C.C.K. reviewed the Veteran's medical history, which included a private treatment records from Primary Care Internists, P.C. dated October 2007 that documented a chest examination report, which revealed an impression of abnormal cardiomediastinal silhouette with pulmonary opacity and features that may reflect congestive heart failure associated with cardiomegaly.  Dr. C.C.K. thereafter concluded in an August 2014 addendum that there was no documented evidence of ischemic heart disease at the time of the Veteran's death.  In finding that the Veteran did not suffer from ischemic heart disease, Dr. C.C.K. noted that the Veteran's death certificate indicated that he died from shock secondary to bleeding, secondary to femoral catheter incision due to or as a consequence of end stage renal disease.  Moreover, the Veteran had a past medical history of seizure disorder, hypertension, end stage renal disease secondary to hypertension on hemodialysis, multiple dialysis access failure, and bilateral nephrectomy.  Ischemic heart disease was not documented in the past medical history.  The Board denied the claim based on these medical opinions.  

Nevertheless, in its September 2016 decision, the Court found that the Board's finding that these VHA opinions were adequate was clearly erroneous as the Veteran's medical records contained three references of atherosclerotic changes and calcification, which were not addressed by Dr. C.C.K in his opinions.  Importantly, VA recognizes "atherosclerotic cardiovascular disease" as a form of ischemic heart disease as a basis for presumptive service connection.  38 C.F.R.  § 3.309(e).  Thus, the Court found that another medical opinion must be obtained that discusses all the relevant medical evidence, including the references to atherosclerotic changes and calcifications.  Additionally, the medical opinion must be supported by adequate rationale.  

Further, the Board notes the medical evidence indicates that the Veteran's renal disease was due to his hypertension.  Although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308  (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20.309.

In light of the above, this case must be returned for a VA medical opinion as to whether the disorders that caused or substantially or materially contributed to the Veteran's death were directly related to service; and whether the Veteran had ischemic heart disease and/or hypertension due to service, to include exposure to herbicides and if so, whether these disorders substantially or materially contributed to the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1. The record, including a copy of this remand, should be forwarded to an appropriate physician for a VA medical opinion.  After reviewing the record, the examiner should respond to the following:

   a) Whether the Veteran had ischemic heart disease prior to his death.  In making this determination, the examiner must clearly address the findings in the private treatment records that include x-rays in December 2006, showing atherosclerotic changes in the aorta, and x-rays in May 2007 and October 2007 showing atherosclerotic calcification in the aortic arch.  
   
   b) Whether it is at least as likely as not (a 50 percent or greater degree of probability) that the Veteran's hypertension: i) manifested within one year of discharge; ii) is otherwise related to his military service, to include his exposure to herbicides.   Note that the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus. Consideration must still be given to the herbicide exposure and the NAS findings that do not exclude the potential relationship.
   
   c)  If the Veteran did have ischemic heart disease and/or hypertension due to service, whether it is as likely as not (a 50 percent or greater degree of probability) that the Veteran's ischemic heart disease and/or hypertension substantially or materially contributed to his death.

   d)  If the Veteran did have ischemic heart disease and/or hypertension due to service, whether it is as likely as not (a 50 percent or greater degree of probability) that the Veteran's end stage renal disease and any other disabilities that caused or substantially or materially contributed to his death were as likely as not proximately due to, caused by, or aggravated by his ischemic heart disease and/or hypertension.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

   e)  Whether it is as likely as not (a 50 percent or greater degree of probability) that the Veteran's end stage renal disease and any other disabilities that caused or substantially or materially contributed to his death were as likely as not directly related to service, to include his exposure to herbicides.  
   
The examiner is asked to provide the underlying reasons for all opinions expressed, and is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




